          Case 1:18-cr-00379-CKK Document 1 Filed 12/20/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                            Grand Jury Sworn in on May 3, 2018


UNITED STATES OF AMERICA                      :     CRIMINAL NO.
                                              :
               v.                             :     GRAND JURY ORIGINAL
                                              :
ROBERT TYRONE HENSON,                         :     VIOLATIONS:
                                              :     21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
                      Defendant.              :     (Unlawful Possession with Intent to
                                              :     Distribute Cocaine Base)
                                              :     21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
                                              :     (Unlawful Possession with Intent to
                                              :     Distribute Heroin)
                                              :     21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
                                              :     (Unlawful Possession with Intent to
                                              :     Distribute Fentanyl)

                                        INDICTMENT

       The Grand Jury charges that:

                                           COUNT ONE

       On or about April 18, 2018, within the District of Columbia, ROBERT TYRONE

HENSON, did unlawfully, knowingly, and intentionally possess with intent to distribute a mixture

and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

narcotic drug controlled substance.

       (Unlawful Distribution of Cocaine Base, in violation of Title 21, United States Code,
       Sections 841(a)(1) and 841(b)(1)(C))

                                          COUNT TWO

       On or about April 18, 2018, within the District of Columbia, ROBERT TYRONE

HENSON, did unlawfully, knowingly, and intentionally possess with intent to distribute a mixture
             Case 1:18-cr-00379-CKK Document 1 Filed 12/20/18 Page 2 of 2



and substance containing a detectable amount of heroin, a Schedule I narcotic drug controlled

substance.


       (Unlawful Distribution of Heroin, in violation of Title 21, United States Code, Sections
       841(a)(1) and 841(b)(1)(C))

                                       COUNT THREE

       On or about April 18, 2018, within the District of Columbia, ROBERT TYRONE

HENSON, did unlawfully, knowingly, and intentionally possess with intent to distribute a mixture

and substance containing a detectable amount of fentanyl, a Schedule II narcotic drug controlled

substance.


       (Unlawful Distribution of Fentanyl, in violation of Title 21, United States Code, Sections
       841(a)(1) and 841(b)(1)(C))

                                                    A TRUE BILL:


                                                    FOREPERSON.


Attorney of the United States in
and for the District of Columbia.




                                               2
